                 Case 16-10527-MFW              Doc 4644        Filed 11/26/19        Page 1 of 6



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                            Chapter 11

TSA WD HOLDINGS, INC., et al., 1                                  Case No. 16-10527 (MFW)

                            Debtors.                              (Jointly Administered)


                            SUPPLEMENTAL AFFIDAVIT OF SERVICE

      I, Heather Fellows, depose and say that I am employed by Kurtzman Carson Consultants
LLC (KCC), the claims and noticing agent for the Debtors in the above-captioned case.

        On November 19, 2019, at my direction and under my supervision, employees of KCC
caused to be served per postal forwarding address the following document via First Class Mail
on the service list attached hereto as Exhibit A:

      •   Debtors' Thirteenth Motion for Entry of an Order Extending the Period Within
          Which the Debtors May Remove Actions Pursuant to 28 U.S.C. § 1452 [Docket No.
          4620]

       Furthermore, on or before November 20, 2019, at my direction and under my
supervision, employees of KCC caused to be served per postal forwarding address the following
document via First Class Mail on the service list attached hereto as Exhibit B:




                                                (Continued on Next Page)




1
    The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: TSA WD
    Holdings, Inc. (9008); Slap Shot Holdings, Corp. (8209); TSA WD, Inc. (2802); TSA Stores, Inc. (1120); TSA
    Gift Card, Inc. (1918); TSA Ponce, Inc. (4817); and TSA Caribe, Inc. (5664). The headquarters for the above-
    captioned Debtors is located at 2305 East Arapahoe Road, Suite 234, Centennial, CO 80122.
    The Debtors were formerly known as: Sports Authority Holdings, Inc. (9008); Slap Shot Holdings, Corp. (8209);
    The Sports Authority, Inc. (2802); TSA Stores, Inc. (1120); TSA Gift Card, Inc. (1918); TSA Ponce, Inc. (4817);
    and TSA Caribe, Inc. (5664).
Case 16-10527-MFW   Doc 4644   Filed 11/26/19   Page 2 of 6
Case 16-10527-MFW   Doc 4644   Filed 11/26/19   Page 3 of 6




              Exhibit A
                                            Case 16-10527-MFW      Doc 4644       Filed 11/26/19   Page 4 of 6
                                                                     Exhibit A
                                                            Affected Parties Service List
                                                             Served via First Class Mail

                    CREDITORNAME                 CREDITORNOTICENAME        ADDRESS1             ADDRESS2    CITY STATE     ZIP
          Milner Distribution Alliance, Inc.    d/b/a Maxx Sunglasses dba Maxx Sunglasses      5330 Fox St Denver CO   80216-1630




In re Sports Authority Holdings, Inc., et al.
Case No. 16-10527 (MFW)                                             Page 1 of 1
Case 16-10527-MFW   Doc 4644   Filed 11/26/19   Page 5 of 6




               Exhibit B
                                            Case 16-10527-MFW                Doc 4644      Filed 11/26/19   Page 6 of 6
                                                                             Exhibit B
                                                                    Affected Parties Service List
                                                                     Served via First Class Mail

                   CREDITORNAME                   CREDITORNOTICENAME                     ADDRESS                  CITY     STATE     ZIP
             Deborah A. Chambers                                               10324 S Komensky Ave Apt 2     Oak Lawn    IL     60453-5131
             Wildcat Retro Brands, LLC          d/b/a Original Retro Brand     1415 Emerald Rd                Greenwood   SC     29646-9559




In re Sports Authority Holdings, Inc., et al.
Case No. 16-10527 (MFW)                                                      Page 1 of 1
